DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 14 objected to because of the following informalities:  
Claim 1, Line 10: “a crash event” should be “the crash event” in reference to “a crash event” in Line 5.
	Claim 4, Line 3: “a host CPU” should be “the host CPU” in reference to “a host central processing unit (CPU)” in Claim 3, Line 2.
	Claim 14, Line 4: “a reset” should be “the reset” in reference to “a reset” in Claim 10, Line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “a request from the eSPI secondary device, retrieve the crash log report”. It is unclear if the request for the crash log report of Claim 7 is different from the request for crash log data in Claim 1. It is recommended that Claims 6 and 7 be amended to identify the request of Claim 7 to be the same as the request of Claim 1, which is supported by the Specification, ¶¶ 0034, 0035. Suggested amendments for Claims 6 and 7 are: 
	6. (Currently Amended) The apparatus of claim 2, wherein the eSPI primary device further comprises a power management controller (PMC) to detect the crash event and store crash log data of the crash event in a crash log report 
	7. (Currently Amended) The apparatus of claim 6, wherein the PMC is to, in response to the request for crash log data from the eSPI secondary device, retrieve the crash log report from a memory and provide the crash log report via an out of band message to the eSPI secondary device.

	Claim 8 is rejected for its dependencies on Claim 7.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 03/31/2021, with respect to Fig. 2 have been fully considered and are persuasive.  The objections of Fig. 2 has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 03/31/2021, with respect to the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 03/31/2021, with respect to the rejection of Claim 15 under 35 U.S.C. have been fully considered and are persuasive.  The rejection of Claim 15 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 03/31/2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1-20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
	Claims 1-6, 9-10, 12, and 14-20 are allowable over the prior art of record. 



Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113